Justice SAYLOR,
concurring.
I concur in the result, as I respectfully differ with the majority’s approach to a number of Appellant’s claims.
For example, in addressing Issue I (waiver of counsel, subsuming an asserted conflict of interest), see Majority Opinion, at 76-84, the majority indicates that Appellant has not provided any explanation concerning why his view of his counsel’s attitude toward him may have changed between the time of a June 30, 1995, pretrial hearing and the time of his trial in April, 1996. See Majority Opinion, at 77-78. It seems clear enough from the briefs and the record, however, that Appellant’s view changed materially as a result of his counsel’s decision to report to the trial court, outside of his own presence, that the attorneys had heard indirectly from another public defender client that Appellant was contemplating stabbing one of his af-*130torneys during the forthcoming trial proceedings.1
With regard to this alleged threat, Appellant testified at the post-conviction stage that he did not make it, see, e.g., June 13, 2008, at 836, and no express credibility determination was made by the trial or PCRA courts. The asserted threat had been communicated in an extra-judicial report from a prisoner, and there was never any evidentiary hearing to corroborate or debunk the report. Moreover, pri- or to trial, the trial court explained to Appellant that it simply was not concerned with the truth of the accusations; rather, the court was implementing enhanced security measures to minimize counsel’s safety concerns. See, e.g., N.T., Apr. 3, 1996, at 39. Within this context, I now find the disposition on direct appeal (ie., that any conflict arose entirely from Appellant’s own conduct, see Majority Opinion, at 78-79), to be somewhat overstated.2 In light of the overall circumstances, however, including that nature of the asserted crimes charged as a result of Appellant’s killing spree and some other instances of his behavior in relation to his attorneys, I have little difficulty with the conclusion that counsel acted appropriately and that the security measures considered by the trial court, and those ultimately taken, were within the court’s discretion.3
Another example of a difference in my approach to Appellant’s claims occurs in relation to the assertion that the prosecution inappropriately failed to disclose the nature of its agreement with Commonwealth witness Christina Noland. See Majority Opinion, at 83-87. As to this issue, the majority opinion reflects: the fact of a quid pro quo agreement between the prosecution and Noland; that the Commonwealth attorney did not tell the jury of Nolan’s part of the bargain (ie., that she was testifying in exchange for the Commonwealth’s agreement not to pursue first and second degree murder charges); and that, on cross-examination, Noland adamantly denied that she had any agreement whatsoever with the Commonwealth. The majority, however, does not squarely address Appellant’s contentions that the Commonwealth should have disclosed the *131quid pro quo aspect of the agreement, and that the prosecutor violated his obligations under United States Supreme Court precedent when he sat mute during Noland’s false trial testimony that there was no quid pro quo. See Brief for Appellant at 28 (citing Giglio v. United States, 405 U.S. 150, 158-54, 92 S.Ct. 763, 766, 81 L.Ed.2d 104 (1972) (explaining that a prosecutor has the obligation to correct false evidence where it appears)). In absence of an effective rejoinder to Appellant’s position in these regards, my own analysis turns on the prejudice criterion. See Giglio, 405 U.S. at 154, 92 S.Ct. at 766.
Finally, consistent with my position in other cases, I would disapprove the prose-cutorial practice of urging capital jurors to approach their sentencing decision with the same mindset as the defendant maintained at the time of the killing, see Majority Opinion, at 108, and I hold a similar opinion with respect the district attorney’s indication to the jury that the victim’s family demanded Appellant’s execution, see id. at 102-03. Although I agree with the majority that these remarks employ rhetorical flair, their potent substantive content should not be overlooked. In my view, justice would be better served, and protracted controversies more readily contained, if prosecutors would limit themselves more closely to the facts of the case in the context of the governing law.

.See, e.g., N.T., April 3, 1996, at 40 (reflecting Appellant’s pretrial explanation that "I don’t understand where this is coming from. I feel I have the right to know.... I feel I have a conflict with my counsel and I don’t believe they can represent me adequately if they're sitting there in fear of their life.”); N.T., Apr. 12, 1996, at 12 (reflecting Appellant’s remarks that his attorneys "are alleging statements I have made of the security issues, what I may do and may not do to counsel or to witnesses. I wasn't present. All I can tell is what I’ve been told.”). See generally N.T., June 13, 2008, at 809-49 (relating, on post-conviction, Appellant’s perspective that there was a progressive disintegration of his relationship with his attorneys).
In this regard, I do not mean in any way to criticize counsel’s conduct in reporting safety concerns. My only purpose is to relate that I see this argument, and several others, in a different light from the majority perspective, and that my thoughts are not as categorical. See, e.g., Brief for Appellant at 3-4.


. I acknowledge, nonetheless, that I did not fully appreciate the context at the time of the direct appeal, as I joined the majority opinion outright.


. With regard to the trial court's prohibition on note-taking by stand-by counsel, see Majority Opinion, at 81-82, I would generally disapprove such restriction absent specific and substantial justification. The only reason I can conceive which would support such a restriction was the uncorroborated hearsay information that Appellant might be planning to assault counsel with a writing instrument. The court, however, already was planning to take measures short of an outright ban on note taking which would suffice for Appellant, see, e.g., N.T., Apr. 4, 1996, at 50, and there does not appear to be any reason why the same could not be done for counsel.